      Case: 1:19-cv-07356 Document #: 8 Filed: 11/08/19 Page 1 of 1 PageID #:48




                               UNITED STATES DISTRICT COURT
                                   Northern District of Illinois
                                   219 South Dearborn Street
                                     Chicago, Illinois 60604

Thomas G. Bruton                                                                 312-435-5670
Clerk


11/8/19



Re: Reid v. National Collegiate Athletic Association et al

USDC Number: 19-cv-7356

MDL Number: 2492


Dear Counselor:

We hereby acknowledge receipt of the record, which was transferred to our court from the
USDC Southern District of Indiana. The case number assigned to the above case is 1:19-cv-
07356. Judge John Z. Lee is assigned to the case.

For further information, you may visit our website address at: www.ilnd.uscourts.gov for the
United States District Court, Northern District of Illinois, Eastern Division.



                                                     Sincerely,
                                                     Thomas G. Bruton, Clerk

                                                     By: /s/ Kerwin Posley
                                                         Deputy Clerk
